Citation Nr: 0837832	
Decision Date: 11/03/08    Archive Date: 11/10/08

DOCKET NO.  07-04 177	)	DATE
	)
 )
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a left ankle disability.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
August 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) as a merged appeal from July 2006 and December 2006 
rating decisions of the Regional Office (RO) of the 
Department of Veterans Affairs (VA) in Muskogee, Oklahoma.  
In the July 2006 decision, the RO denied service connection 
for hearing loss and tinnitus.  The December 2006 found that 
new and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for a left ankle 
disability.

In September 2008, the veteran testified at a personal 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing was prepared and associated with 
the claims file.

The issues of entitlement to service connection for a left 
ankle disorder, hearing loss and tinnitus are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In a February 1987 rating decision, the RO denied the 
veteran's claim for service connection for a left ankle 
disability.

2.  When considered by itself or in connection with the 
evidence previously assembled, the evidence received since 
the February 1987 denial relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim for service 
connection for a left ankle disability.


CONCLUSION OF LAW

Evidence added to the record since the February 1987 rating 
decision is new and material; thus, the claim of entitlement 
to service connection for a left ankle disability is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.156, 20.1103 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008)).

The Board believes that the evidence has been developed to 
the extent necessary to adjudicate the issue of whether new 
and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for a 
left ankle disability.  As will be discussed in greater 
detail below, the Board finds that new and material evidence 
has been submitted, and that the claim should be reopened.  
The Board further, finds that additional evidentiary 
development is necessary before this claim can be adjudicated 
on the merits.  This development will be discussed in greater 
detail in the remand portion of this document.


II.  New and Material Evidence

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (2008).

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2008).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the evidence is presumed 
credible unless it is inherently false or untrue, or it is 
beyond the competence of the person making the assertion.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In a February 1987 rating decision, the RO denied the 
veteran's original claim of entitlement to service connection 
for a bilateral ankle disability.  The evidence of record at 
the time of the February 1987 decision consisted of the 
veteran's service medical records, which were negative for 
any findings of a chronic ankle disability, and an August 
1986 VA examination report that diagnosed recurrent sprains, 
ankles, by history, intermittently symptomatic.  

The February 1987 decision noted that an October 1969 service 
medical record showed that the veteran complained of an ankle 
sprain.  It was not noted which ankle was sprained, and the 
veteran was treated with an ace wrap.  In November 1969, he 
was seen again for complaints of an ankle sprain.  Again, the 
record did not specify which ankle was sprained, and the 
veteran was treated with an ace wrap.  It noted that the 
veteran's August 1970 discharge examination report recorded 
negative and normal in all blocks and found no history of any 
diseases or disability.  It also briefly discussed the August 
1986 VA examination report, noting that the veteran had 
reported bilateral ankle sprains in Vietnam and continued to 
have recurrent sprains which were symptomatic.  

The February 1987 rating decision denied service connection 
for a bilateral ankle disability, finding that the veteran's 
in-service ankle disability was acute and transitory with no 
residuals on discharge.  It was further noted that the 
history of recurrent ankle sprains was not shown to be 
related to the acute and transitory treatment shown while in 
service.  

The veteran was notified of this rating decision in February 
1987.  He did not appeal, and it became final.  38 U.S.C.A. § 
7105; 38 C.F.R. § 20.1103.  In order to reopen this claim, 
new and material evidence must be submitted.  38 U.S.C.A. 
§ 5018; 38 C.F.R. § 3.156.

Since the February 1987 denial, the veteran has submitted VA 
medical records showing he is being treated for a left ankle 
disability and an etiology opinion from Dr. H., one of his VA 
physicians. 

The VA medical records do not constitute new and material 
evidence.  While they are new, they are not material in that 
they provide no evidence to support the veteran's claim that 
he suffered a chronic left ankle injury during service.  
These records merely describe the current condition of the 
veteran's left ankle and provide no basis to relate this 
condition to any injury that may have occurred during 
military service.  

However, the Board finds that the October 2006 letter from 
Dr. H. is new and material evidence.  Dr. H. noted that the 
veteran requested his letter be written concerning problems 
he had developed since serving in the Marines.  The veteran 
related a history of a "bad" ankle fracture during his 
service in Vietnam and now complained of left knee and hip 
pain.  The doctor noted that physical examination and x-ray 
revealed "degenerative and stiffing range of motion changes 
to the left talotibial joint."  The physician noted that, 
over time, this would lead to a change in gait affecting the 
left knee.  He further noted evidence of moderately severe 
degenerative changes to the left knee.  It was the doctor's 
opinion that the veteran "suffered a left ankle fracture 
that is now causing him pain and has developed secondary 
degenerative changes to the left knee causing him problems."

As noted above, for the purpose of establishing whether new 
and material evidence has been submitted, the evidence is 
presumed credible unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Justus, supra.  In this case, the relevant 
evidence from Dr. H.'s letter is his opinion that the veteran 
suffered a left ankle fracture in service that is now causing 
him pain.  While there is certainly a discrepancy between his 
opinion and the factual record, in that he noted a past 
history of a fracture, whereas the service medical records 
document only a sprain, the Board does not believe the 
factual premise underlying his opinion is so inherently false 
as to consider the evidence not material.  In essence, this 
opinion can be considered new and material, as it is based on 
an assumption, that the veteran suffered a left ankle injury 
during service, even though there is some inconsistency as to 
the precise nature of that injury. 

In short, the Board concludes that new and material evidence 
has been received, and the previously denied claim of 
entitlement to service connection for a left ankle disability 
is reopened.  To this extent only, the benefit sought on 
appeal is granted.



ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for a left ankle disorder, the 
appeal to this extent is allowed, subject further action as 
discussed herein below.


REMAND

The veteran is seeking service connection for hearing loss 
and tinnitus.  He essentially contends that these 
disabilities were incurred as a result of noise exposure 
during service.  Specifically, the veteran contends that he 
was exposed to noise from mortar and cannon fire, Howitzers, 
small arms weapons, and air support.  He reported that one of 
his duties was to see that the unit was fed, which involved 
delivering food to the gun, artillery, mortar, and tank 
positions.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), the 
Court held that VA must provide a medical examination and/or 
obtain an opinion when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the 
appellant's service or with another service-connected 
disability, but (4) insufficient competent medical evidence 
on file for the VA to make a decision on the claim.  

The Board finds that the standards of McLendon are met for 
these claims.  There is evidence of current hearing loss and 
tinnitus in the form of the veteran's own credible lay 
testimony.  There is evidence of documented in-service noise 
exposure, as it has been verified that there were four 
separate attacks on Da Nang, with incoming rounds causing 
casualties, while the veteran was stationed at that base.  
The veteran has also provided lay contentions of a continuity 
of symptomatology since service.  See Charles v. Principi, 16 
Vet. App. 370, 374- 75 (2002) (Holding that under 38 U.S.C.A 
§ 5103A(d)(2), VA was to provide a medical examination where, 
the claimant had been diagnosed to have tinnitus, and had 
proffered competent lay evidence that he had had continuous 
symptoms of the disorder [i.e., ringing in the ears] since 
his discharge).  

In light of this record, the Board finds that a comprehensive 
medical examination is warranted to determine if the 
appellant's current hearing loss and tinnitus were incurred 
during active service.

Furthermore, having reopened the claim of entitlement to 
service connection for a left ankle disorder, based on 
receipt of a medical opinion associating current ankle 
disability to an injury in service, the Board also finds that 
a medical examination is warranted on that issue.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements with the appropriate 
VA medical facility for the veteran to be 
afforded a pertinent VA examination to 
determine the nature and etiology of the 
veteran's claimed hearing loss and 
tinnitus.  The claims folder must be made 
available to the examiner in conjunction 
with the examination.  All indicated 
tests, including an audiological 
evaluation, should be conducted.  If 
found, the examiner should offer an 
opinion as to whether it is at least as 
likely as not that the hearing loss and/or 
tinnitus is related to the veteran's 
military service.  The medical rationale 
for the opinion should be provided, citing 
the objective medical findings leading to 
the conclusion(s).

2.  Make arrangements with the appropriate 
VA medical facility for the veteran to be 
afforded a pertinent VA examination to 
determine the nature and etiology of the 
veteran's claimed left ankle disorder.  
The claims folder must be made available 
to the examiner in conjunction with the 
examination.  All necessary tests and 
studies deemed necessary by the examiner 
should be conducted.  As to any left ankle 
disability found, the examiner should 
offer an opinion as to whether it is at 
least as likely as not that the disability 
is related to the veteran's military 
service.  The medical rationale for the 
opinion should be provided, citing the 
objective medical findings leading to the 
conclusion(s).

3.  Readjudicate the issues on appeal.  If 
the decision remains adverse to the 
veteran, he and his representative should 
be provided with a Supplemental Statement 
of the Case and an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


